Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Examiner acknowledges the election, without traverse, of Group I directed to a formulation of defibrotide, in the reply filed on 29 December 2020. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Status
Claims 75-92 are pending.  However, claims 83-92 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Claims 1-74 are cancelled.  Claims 75-82 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 11 May 2020 consisting of 3 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a CON of PCT/US2018/045152 (filed 08/03/2018) which claims benefit of 62/540,657 (filed 08/03/2017).  The instant 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 75-79 and 81 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FDA Label for DEFITELIO (defibrotide sodium) injection, for intravenous use Initial U.S. Approval: 2016 as evidence by WayBack Machine [April 17, 2016] (https://web.archive.org/web/20160401000000*/https://www.accessdata.fda.gov/drugsatfda_docs/label/2016/208114lbl.pdf) .
	The claims under examination are:

    PNG
    media_image1.png
    616
    659
    media_image1.png
    Greyscale

	The FDA provided a document,  “DEFITELIO (defibrotide sodium) injection, for intravenous use Initial U.S. Approval: 2016” teaches (page 1):

    PNG
    media_image2.png
    80
    703
    media_image2.png
    Greyscale

and also teaches (page 7):

    PNG
    media_image3.png
    136
    1169
    media_image3.png
    Greyscale

According to the internet archive, Wayback Machine, the FDA label was publically available on 17 April 2016 as shown below (and provided as an attachment to this action):

    PNG
    media_image4.png
    616
    1262
    media_image4.png
    Greyscale

Therefore, the examiner concludes that the claimed invention was anticipated by the FDA label data more than a year prior to the filing of the instant application.	
	The examiner asserts that the functional properties of the dependent claims 76-78 are linked to the structure of the claimed composition.  Therefore, they are necessarily inherent.  As the applicant is the same as the subject matter of the prior art, the balance of evidence suggests that the properties recited in the instant claims are inherent in the claimed composition.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 80 and 82 are rejected under 35 U.S.C. 103 as being obvious over FDA Label for DEFITELIO (defibrotide sodium) injection, for intravenous use Initial U.S. Approval: 2016 as evidence by WayBack Machine [April 17, 2016] (https://web.archive.org/web/20160401000000*/https://www.accessdata.fda.gov/drugsatfda_docs/label/2016/208114lbl.pdf) .
As described above, claim 75 is anticipated by the FDA document recited in the statement of rejected claims.
Dependent claims 80 and 82 recite that the Sodium Citrate concentration of 34 mM.  The FDA document presents the amount of 10mg of Sodium Citrate is present in the solution volume of 2.5mL.  The examiner has calculated that the mass sodium citrate of 10mg and volume of 2.5mL and a formula weight of 258.06 g/mol results in a molarity of 15.5 mM sodium citrate in the solution described by the FDA document.
MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  
Therefore, it would be obvious to provide a formulation comprising about 34 mM sodium citrate and 80 mg/mL of defibrotide.


Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633